                            EXHIBIT H




Case 20-04002-MJH   Doc 103-8   Filed 03/22/21   Ent. 03/22/21 21:31:38   Pg. 1 of 16
 1

 2

 3

 4

 5

 6

 7                        UNITED STATES BANKRUPTCY COURT
                      WESTERN DISTRICT OF WASHINGTON - TACOMA
 8

 9     SARAH HOOVER,                                  BK No. 19-42890- MJH
10
                      Debtor,                         Adv No. 20-04002 – MJH
11
     _________________________________________        Chapter 7
12     SARAH HOOVER,
                                                    SECOND SET OF INTERROGATORIES
13                    Plaintiff,                    AND REQUESTS FOR PRODUCTION
14     v.                                           TO DEFENDANT HSBC

15     QUALITY LOAN SERVICE
       CORPORATION OF WASHINGTON,
16     PHH MORTGAGE CORPORATION DBA
       PHH MORTGAGE SERVICES, HSBC
17
       BANK USA, N.A. AS TRUSTEE OF THE
18     FIELDSTONE MORTGAGE
       INVESTMENT TRUST, SERIES 2006-2,
19     NEWREZ, LLC, IH6 PROPERTY
       WASHINGTON, LP, DBA INVITATION
20     HOMES.
21
                      Defendants.
22
            TO:    DEFENDANT HSBC BANK USA, N.A. AS TRUSTEE OF THE
23                 FIELDSTONE MORTGAGE INVESTMENT TRUST, SERIES 2006-2
                   (“HSBC”), Defendant;
24
            TO:    YOUR ATTORNEYS OF RECORD:
25

26

       SECOND SET OF DISCOVERY TO HSBC                            HENRY & DEGRAAFF, PS
       Adv No. 20-04002-MJH - 1                                       787 Maynard Ave S
                                                                      Seattle, WA 98104
                                                            Tel# 206-330-0595 / Fax# 206-400-7609
     Case 20-04002-MJH       Doc 103-8   Filed 03/22/21   Ent. 03/22/21 21:31:38       Pg. 2 of 16
 1          Pursuant to Fed.R.Bankr.P. 7026, 7033, and 7034 which incorporates Rules 26, 33 and

 2   34 of the Federal Rules of Civil Procedure, Plaintiff, Sarah Hoover (the “Plaintiff”) propounds

 3   these interrogatories and requests for production, to which Defendant HSBC Bank USA, N.A.

 4   as Trustee of The Fieldstone Mortgage Investment Trust, SERIES 2006-2 (“HSBC”), shall

 5   respond separately and fully, in writing and under oath, and will produce documents for

 6   inspection and copying for the documents described therein to the offices of Henry & DeGraaff,

 7   PS, 787 Maynard Ave S, Seattle, WA 98104, within 30 days of the service of these requests on

 8   Defendants and in accordance with the Instructions and Definitions set forth below.

 9
                                             DEFINITIONS
10
            Notwithstanding any definition below, each word, term, or phrase used in these
11
     Interrogatories is intended to have the broadest meaning permitted under the Federal Rules of
12
     Civil Procedure.
13
        1. As used herein, the terms “You” and “Your” shall mean HSBC Bank USA, N.A. as
14         Trustee of The Fieldstone Mortgage Investment Trust, SERIES 2006-2 (“HSBC”), and all
15         attorneys, agents, and other natural persons or business or legal entities acting or
           purporting to act for or on behalf of HSBC, whether authorized to do so or not. By use of
16         the pronoun “you” it is intended that the answers are to include all information known to
           or reasonably ascertainable by HSBC, your agents, attorneys, investigators, employees
17         and other representatives.
18
        2. Any and all data or information which is in electronic or magnetic form should be
19         produced in a reasonable manner.

20      3. “And” “as well as,” and “or” should be construed either disjunctively or conjunctively, as
           necessary to bring within the scope of these requests any matter which might otherwise
21         be construed to be outside their scope.
22
        4. The masculine gender of any word used herein includes the feminine and the neuter. The
23         past tense of a verb used herein includes the present tense, and the present tense of any
           verb includes the past tense.
24
        5. “Relate to,” “related to” or “relating to,” as used herein, means directly or indirectly
25         referring to, alluding to, having any relationship to, pertaining to, concerning, connected
           with, commenting on, regarding, discussing, mentioning, reflecting, analyzing,
26
           constituting or embodying in whole or in part.

       SECOND SET OF DISCOVERY TO HSBC                                  HENRY & DEGRAAFF, PS
       Adv No. 20-04002-MJH - 2                                             787 Maynard Ave S
                                                                            Seattle, WA 98104
                                                                  Tel# 206-330-0595 / Fax# 206-400-7609
     Case 20-04002-MJH        Doc 103-8     Filed 03/22/21     Ent. 03/22/21 21:31:38        Pg. 3 of 16
        6. A document “relating” or “referring” to any given subject matter, as used herein, means
 1         any document that constitutes, contains, embodies, identifies, bears upon or deals with
 2         that subject, including, without limitation, emails, notes, electronic records, or documents
           concerning the preparation of documents.
 3
        7. “Document” is defined to include any and all manner of electronic, written, typed, printed,
 4         emailed, reproduced, filmed or recorded material, and all photographs, pictures, plans or
           other representations of any kind of anything pertaining, describing, referring or relating,
 5
           directly or indirectly, in whole or in part, to the subject matter at hand, and the term includes,
 6         without limitation:

 7              a. Papers, emails, texts, voice mail messages, books, journals, ledgers, statements,
                   memoranda, reports, invoices, work sheets, work papers, notes, transcriptions of
 8                 notes, letters, correspondence, abstracts, checks, diagrams, plans, blueprints,
                   specifications, pictures, drawings, films, photographs, graphic representations,
 9
                   diaries, calendars, desk calendars, pocket calculators, calculators of any type, lists,
10                 logs, purchase orders, messages, resumes, summaries, agreements, contracts,
                   telegrams, telexes, cables, recordings, audio tapes, magnetic tapes, visual tapes,
11                 transcriptions of tapes or records, or any other writings or other tangible things on
                   which any handwriting, typing, printing, photostatic, or other forms of
12                 communications are recorded or reproduced, as well as all notations on the
                   foregoing;
13

14              b. Originals and all other copies not absolutely identical;

15              c. All drafts and notes, whether typed, handwritten or otherwise, made or prepared in
                   connection with such document, whether used or not; and
16

17              d. Any medical record, chart, X-ray, book, log, pamphlet, periodical, letter, report,
                   memorandum, notation, message, record, study, working paper, chart, graph, index,
18                 tape, minutes, contract, lease, invoice, record of purchase or sale, correspondence,
                   telegram, cable, electronic or other transcription or taping of telephone or personal
19                 conversations or conference, and any and all other written, printed, typed, punched,
                   taped, filmed or graphic matter, however produced or reproduced.
20

21      8. “The Account” refers to the account sought to be collected from Ali Suleiman in this case
           by PHH Mortgage Corporation d/b/a PHH Mortgage Services (“PHH”), HSBC, and
22         NewRez, LLC (“NewRez”).

23      9. A request to “name” or “identify” a certain person or persons is deemed to require the
           person’s full name, last known residence and phone number, job title, employer and
24         employer’s business address and phone number. If the job title, etc. are set out in another
25         answer, their repetition is unnecessary.

26      10. When asked to “state the facts” your response should include (i) the identity of any
            persons with any personal knowledge of the facts stated; (ii) the identity of any
       SECOND SET OF DISCOVERY TO HSBC                                      HENRY & DEGRAAFF, PS
       Adv No. 20-04002-MJH - 3                                                 787 Maynard Ave S
                                                                                Seattle, WA 98104
                                                                      Tel# 206-330-0595 / Fax# 206-400-7609
     Case 20-04002-MJH         Doc 103-8      Filed 03/22/21       Ent. 03/22/21 21:31:38        Pg. 4 of 16
           documents concerning the facts stated; and (iii) the identity of any communications
 1         concerning the facts stated.
 2
        11. “Complaint” means the initial complaint and any amended complaints filed in this action.
 3      12. Any word or term not specifically defined: If you contend that a word or term that is not
            specifically defined in these requests is vague or capable of multiple meanings that prevent
 4          you from answering the interrogatory, then you should consult the Merriam Webster
            dictionary available online at http://www.merriam-webster.com for a definition that is
 5
            incorporated into these requests by reference.
 6
        13. “Borrower(s)” means the individual from whom Defendant QLS foreclosed against, Ali
 7          Suleiman and/or his estate in this case.

 8      14. “Property” means the property at issue in this case located at 18205 106th Street East
            Bonney Lake, WA 98391.
 9

10      15. “Policy” or “Policies” means any practice, procedure, directives, routine, rule, courses of
            conduct or code of conduct, written or unwritten, formal or informal, recorded or
11          unrecorded, which was recognized, adopted, issued or followed by you.
12      16. “QLS” means Defendant Quality Loan Services Corporation of Washington and includes,
            without limitations, any offices, branches and locations of Defendant QLS, as well as any
13
            of its attorneys, employees, managers, agents, consultants, vendors, contractors, advisors,
14          representatives, or PERSONS working on its behalf, and its parent organizations,
            affiliates, predecessors, and assignors.
15
        17. “PHH” means Defendant PHH Mortgage Corporation dba PHH Mortgage Services, and
16          includes, without limitations, any offices, branches and locations of Defendant PHH
17          Mortgage Corporation dba PHH Mortgage Services, as well as any of its attorneys,
            employees, managers, agents, consultants, vendors, contractors, advisors, representatives,
18          or PERSONS working on its behalf, and its parent organizations, affiliates, predecessors,
            and assignors.
19
        18. “NewRez” means Defendant NewRez, LLC, and includes, without limitations, any
20          offices, branches and locations of Defendant NewRez, LLC, as well as any of its attorneys,
21          employees, managers, agents, consultants, vendors, contractors, advisors, representatives,
            or PERSONS working on its behalf, and its parent organizations, affiliates, predecessors,
22          and assignors.

23      19. “IH6” means Defendant IH6 Property of Washington, LP d/b/a Invitation Homes, and
            includes, without limitations, any offices, branches and locations of Defendant IH6
24          Property of Washington, LP dba Invitation Homes, as well as any of its attorneys,
25          employees, managers, agents, consultants, vendors, contractors, advisors, representatives,
            or PERSONS working on its behalf, and its parent organizations, affiliates, predecessors,
26          and assignors.


       SECOND SET OF DISCOVERY TO HSBC                                  HENRY & DEGRAAFF, PS
       Adv No. 20-04002-MJH - 4                                             787 Maynard Ave S
                                                                            Seattle, WA 98104
                                                                  Tel# 206-330-0595 / Fax# 206-400-7609
     Case 20-04002-MJH        Doc 103-8     Filed 03/22/21      Ent. 03/22/21 21:31:38       Pg. 5 of 16
        20. “Plaintiff” means Plaintiff Sarah Hoover.
 1

 2      21. “File” means all “Documents” or documented “Communications” related to the
            “Account” at issue in this case.
 3
                                         INTERROGATORIES
 4

 5   INTERROGATORY NO. 25:

 6          IDENTIFY all documents which depict or relate to your financial statements (including

 7   but not limited to) balance sheet, income statement, cash flow statement.

 8   RESPONSE:

 9

10   INTERROGATORY NO. 26

11          IDENTIFY all employees of HSBC, with knowledge of the Plaintiff’s bankruptcy filing

12   prior to January 1, 2020, and for each employee so IDENTIFIED, state his or her job title and

13   the state and location where they work.

14   RESPONSE:
15

16
     INTERROGATORY NO. 27:
17
            DESCRIBE in detail all training for bankruptcy policies provided to the persons
18
     identified in response to Interrogatory No. 26, stating the dates on which each such person
19
     attended, and identifying the materials provided to each such person.
20
     RESPONSE:
21

22
     INTERROGATORY NO. 28:
23
            IDENTIFY employment and salary records of the persons identified in response to
24
     Interrogatory No. 26.
25
     RESPONSE:
26

       SECOND SET OF DISCOVERY TO HSBC                                  HENRY & DEGRAAFF, PS
       Adv No. 20-04002-MJH - 5                                             787 Maynard Ave S
                                                                            Seattle, WA 98104
                                                                  Tel# 206-330-0595 / Fax# 206-400-7609
     Case 20-04002-MJH        Doc 103-8        Filed 03/22/21   Ent. 03/22/21 21:31:38       Pg. 6 of 16
 1   INTERROGATORY NO. 29:

 2             IDENTIFY the full and complete copies of all servicing manuals, memoranda, notes,

 3   polices, and employee training materials related to reviewing, analyzing, and responding to

 4   Notices of Bankruptcy filings and/or responding to any other correspondence from any party

 5   notifying you of a bankruptcy filing by any method.

 6   RESPONSE:

 7

 8
     INTERROGATORY NO. 30:
 9
               IDENTIFY all consumer complaints against you or agents acting on your behalf from
10
     the Consumer Financial Protection Bureau related to “Loan modification, Collection,
11
     Foreclosure” during the time period from January of 2019 to the present that involve HSBC
12
     loans. See the Consumer Financial Protection Bureau’s Consumer Complaint Database.
13
     RESPONSE:
14

15

16   INTERROGATORY NO. 31:

17             IDENTIFY your responses to the consumer complaints as referred to in Interrogatory

18   No. 30.

19   .RESPONSE:

20

21

22   INTERROGATORY NO. 32:
          State your knowledge of any Risk Convergence Reports created for HSBC loans created
23

24   by Ocwen/PHH created for loans involved in a Chapter 7 bankruptcy from January 1, 2018 and

25   the present. See Original Complaint, Consumer Financial Protection Bureau v. Ocwen

26

       SECOND SET OF DISCOVERY TO HSBC                                  HENRY & DEGRAAFF, PS
       Adv No. 20-04002-MJH - 6                                             787 Maynard Ave S
                                                                            Seattle, WA 98104
                                                                  Tel# 206-330-0595 / Fax# 206-400-7609
     Case 20-04002-MJH         Doc 103-8     Filed 03/22/21    Ent. 03/22/21 21:31:38        Pg. 7 of 16
     Financial Corporation, et al., No. 9:17-cv-80495 (S.D.Fla. April 20, 20117),
 1

 2   https://files.consumerfinance.gov/f/documents/20170420_cfpb_Ocwen-Complaint.pdf .

 3
     INTERROGATORY NO. 33:
 4
            State your knowledge of any consent judgments and/or settlement agreements and
 5
     consent orders entered into with the Washington State Attorney General for Ocwen/PHH and/or
 6
     NewRez that involved HSBC loans from January of 2017 to the present.
 7
     RESPONSE:
 8

 9

10   INTERROGATORY NO. 34:
11          IDENTIFY the number of instances where you or agents acting on your behalf were
12   provided with notice of a bankruptcy filing prior to a nonjudicial foreclosure sale and the
13   nonjudicial foreclosure sale nonetheless went forward.
14   RESPONSE:
15

16
     INTERROGATORY NO. 35:
17
            For those instances IDENTIFIED in Interrogatory No. 34, please explain what actions
18
     you or agents acting on your behalf took after the sale.
19
     RESPONSE:
20

21

22   INTERROGATORY NO. 36:

23          State your knowledge of any documents produced in the Civil Investigate Demands

24   made by the Plaintiff States in connection with the Consent Judgment entered into with

25   Ocwen/PHH on February 26, 2014 for HSBC loans. See Consent Judgment,

26   https://oag.ca.gov/sites/all/files/agweb/pdfs/mortgage_settlement/ocwen-consent-judgment.pdf.


       SECOND SET OF DISCOVERY TO HSBC                                   HENRY & DEGRAAFF, PS
       Adv No. 20-04002-MJH - 7                                              787 Maynard Ave S
                                                                             Seattle, WA 98104
                                                                   Tel# 206-330-0595 / Fax# 206-400-7609
     Case 20-04002-MJH        Doc 103-8      Filed 03/22/21     Ent. 03/22/21 21:31:38        Pg. 8 of 16
 1   RESPONSE:

 2

 3
     INTERROGATORY NO. 37:
 4
            State your knowledge of any Compliance Review Quarterly Reports produced to the
 5
     Plaintiff States in connection with the Consent Judgment entered into with Ocwen/PHH on
 6
     February 26, 2014. See Consent Judgment,
 7
     https://oag.ca.gov/sites/all/files/agweb/pdfs/mortgage_settlement/ocwen-consent-judgment.pdf
 8
     RESPONSE:
 9

10

11   INTERROGATORY NO. 38:

12          State your knowledge of any Monitor Reports received to the Plaintiff States in

13   connection with the Consent Judgment entered into with Ocwen/PHH on February 26, 2014.

14   See Consent Judgment,

15   https://oag.ca.gov/sites/all/files/agweb/pdfs/mortgage_settlement/ocwen-consent-judgment.pdf

16   RESPONSE:

17

18   INTERROGATORY NO. 39:
19          State your knowledge of any enforcement actions taken by the Plaintiff States in
20   connection with the Consent Judgment entered into with Ocwen/PHH on February 26, 2014.
21   See Consent Judgment,
22   https://oag.ca.gov/sites/all/files/agweb/pdfs/mortgage_settlement/ocwen-consent-judgment.pdf
23   RESPONSE:
24

25

26

       SECOND SET OF DISCOVERY TO HSBC                                 HENRY & DEGRAAFF, PS
       Adv No. 20-04002-MJH - 8                                            787 Maynard Ave S
                                                                           Seattle, WA 98104
                                                                 Tel# 206-330-0595 / Fax# 206-400-7609
     Case 20-04002-MJH       Doc 103-8     Filed 03/22/21     Ent. 03/22/21 21:31:38        Pg. 9 of 16
 1                                 DOCUMENTS TO BE PRODUCED

 2

 3
      REQUEST FOR PRODUCTION NO. 25:
 4
             Produce all materials (including but not limited to webinars, physical books, electronic
 5
      materials or other documents) pertaining to the training and supervision of your employees or
 6
      agents as to compliance with foreclosure processes.
 7
      RESPONSE:
 8

 9

10
      REQUEST FOR PRODUCTION NO. 26:
11
             Produce all materials (including but not limited to webinars, physical books, electronic
12
      materials or other documents) pertaining to the training and supervision of your employees or
13
      agents as to compliance with the bankruptcy automatic stay, 11 U.S.C. § 362.
14

15

16
      REQUEST FOR PRODUCTION NO. 27:
17
             Produce all materials (including but not limited to webinars, physical books, electronic
18
      materials or other documents) pertaining to the training and supervision of your employees by
19
      you or your agents as to compliance with HSBC’s guidelines and/or policies and procedures
20
      regarding nonjudicial foreclosures as to compliance with Washington State laws.
21
      RESPONSE:
22

23

24

25

26

        SECOND SET OF DISCOVERY TO HSBC                                HENRY & DEGRAAFF, PS
        Adv No. 20-04002-MJH - 9                                           787 Maynard Ave S
                                                                           Seattle, WA 98104
                                                                 Tel# 206-330-0595 / Fax# 206-400-7609
     Case 20-04002-MJH        Doc 103-8     Filed 03/22/21    Ent. 03/22/21 21:31:38       Pg. 10 of 16
 1    REQUEST FOR PRODUCTION NO. 28:

 2           Produce all materials (including but not limited to webinars, physical books, electronic

 3    materials or other documents) pertaining to the training and supervision of QLS and other

 4    foreclosing Trustees by you or your agents for nonjudicial foreclosures in Washington State.

 5    RESPONSE:

 6

 7

 8    REQUEST FOR PRODUCTION NO. 29:

 9           Produce all DOCUMENTS showing HSBC’s net pretax profits for the five years

10    preceding and including the year the Plaintiff’s Complaint was filed.

11    RESPONSE:

12

13

14    REQUEST FOR PRODUCTION NO. 30:

15           Produce all DOCUMENTS showing HSBC’s net worth for the five years preceding and

16    including the year Plaintiff’s Complaint was filed.

17    RESPONSE:

18

19

20    REQUEST FOR PRODUCTION NO. 31:

21           Produce all of HSBC’s Annual Reports for the five years preceding the year Plaintiff’s

22    Complaint was filed.

23    RESPONSE:

24

25

26

        SECOND SET OF DISCOVERY TO HSBC                                  HENRY & DEGRAAFF, PS
        Adv No. 20-04002-MJH - 10                                            787 Maynard Ave S
                                                                             Seattle, WA 98104
                                                                   Tel# 206-330-0595 / Fax# 206-400-7609
     Case 20-04002-MJH        Doc 103-8      Filed 03/22/21    Ent. 03/22/21 21:31:38        Pg. 11 of 16
 1    REQUEST FOR PRODUCTION NO. 32:

 2           Produce all HSBC’s balance sheets, profit and loss statements, income statements,

 3    federal tax returns with all schedules, and any other document reflecting Defendant’s overall

 4    financial condition for the five years preceding the year Plaintiff’s Complaint was filed.

 5    RESPONSE:

 6

 7

 8    REQUEST FOR PRODUCTION NO. 33:

 9           Produce all DOCUMENTS evidencing other instances where HSBC or the agents

10    working on their behalf were provided notice of a bankruptcy filing prior to a foreclosure sale

11    and you or your agents nonetheless went forward with the foreclosure sale.

12    RESPONSE:

13

14

15

16    REQUEST FOR PRODUCTION NO. 34:

17           Produce all DOCUMENTS related to HSBC and the Civil Investigate Demands made by

18    the Plaintiff States in connection with the Consent Judgment entered into with Ocwen/PHH on

19    February 26, 2014. See Consent Judgment,

20    https://oag.ca.gov/sites/all/files/agweb/pdfs/mortgage_settlement/ocwen-consent-judgment.pdf.

21    RESPONSE:

22

23

24
      REQUEST FOR PRODUCTION NO. 35:
25
             Produce all documents related to HSBC and any Compliance Review Quarterly Reports
26
      produced to the Plaintiff States in connection with the Consent Judgment entered into with
        SECOND SET OF DISCOVERY TO HSBC                                   HENRY & DEGRAAFF, PS
        Adv No. 20-04002-MJH - 11                                             787 Maynard Ave S
                                                                              Seattle, WA 98104
                                                                    Tel# 206-330-0595 / Fax# 206-400-7609
     Case 20-04002-MJH         Doc 103-8     Filed 03/22/21     Ent. 03/22/21 21:31:38        Pg. 12 of 16
 1    Ocwen/PHH on February 26, 2014. See Consent Judgment,

 2    https://oag.ca.gov/sites/all/files/agweb/pdfs/mortgage_settlement/ocwen-consent-judgment.pdf

 3    RESPONSE:

 4

 5

 6

 7    REQUEST FOR PRODUCTION NO. 36:

 8           Produce all documents related to HSBC and any Monitor Reports received to the

 9    Plaintiff States in connection with the Consent Judgment entered into with Ocwen/PHH on

10    February 26, 2014. See Consent Judgment,

11    https://oag.ca.gov/sites/all/files/agweb/pdfs/mortgage_settlement/ocwen-consent-judgment.pdf

12    RESPONSE:

13

14    REQUEST FOR PRODUCTION NO. 37:
15           Produce documents related to HSBC and any enforcement actions taken by the Plaintiff
16    States in connection with the Consent Judgment entered into with Ocwen/PHH on February 26,
17    2014. See Consent Judgment,
18    https://oag.ca.gov/sites/all/files/agweb/pdfs/mortgage_settlement/ocwen-consent-judgment.pdf
19    RESPONSE:
20

21

22
      Dated: February 23, 2021.
23

24                                               HENRY & DEGRAAFF, PS

25                                               By: _/s/ Christina L Henry_________________
                                                    Christina L Henry, WSBA# 31273
26                                                  Attorneys for Plaintiff
                                                    787 Maynard Ave S
        SECOND SET OF DISCOVERY TO HSBC                               HENRY & DEGRAAFF, PS
        Adv No. 20-04002-MJH - 12                                         787 Maynard Ave S
                                                                          Seattle, WA 98104
                                                                Tel# 206-330-0595 / Fax# 206-400-7609
     Case 20-04002-MJH       Doc 103-8     Filed 03/22/21    Ent. 03/22/21 21:31:38       Pg. 13 of 16
                                               Seattle, WA 98104
 1                                             chenry@hdm-legal.com
 2                                             Attorneys for Plaintiff Sarah Hoover

 3                                           ANDERSON SANTIAGO, PLLC

 4                                          By: _/s/ Jason D. Anderson_________________
                                               Jason D. Anderson, WSBA# 38014
 5
                                               Attorneys for Plaintiff
 6                                             787 Maynard Ave S
                                               Seattle, WA 98104
 7                                             jason@alkc.net
                                               Attorneys for Plaintiff
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

       SECOND SET OF DISCOVERY TO HSBC                          HENRY & DEGRAAFF, PS
       Adv No. 20-04002-MJH - 13                                    787 Maynard Ave S
                                                                    Seattle, WA 98104
                                                          Tel# 206-330-0595 / Fax# 206-400-7609
     Case 20-04002-MJH     Doc 103-8   Filed 03/22/21   Ent. 03/22/21 21:31:38      Pg. 14 of 16
 1                                             VERIFICATION

 2
      STATE OF ________________ )
 3
                                       ) ss.
 4
      COUNTY OF _______________ )
 5
             I, __________________, being first duly sworn on oath, deposes and says:
 6

 7           I have read the within and foregoing answers and responses to Plaintiff’s Second Set of

 8    Interrogatories Propounded to HSBC Bank USA, N.A. as Trustee of The Fieldstone Mortgage
 9    Investment Trust, SERIES 2006-2 (“HSBC”), and know the contents thereof, and believe the
10
      same to be true.
11

12

13                                                  signature

14    SUBSCRIBED AND SWORN to before me this _____ day of ____________________, 2020

15

16

17
                                                    [PRINT NAME]
18
                                                    NOTARY PUBLIC for the State of __________
19
                                                    Residing at
20                                                  My Commission Expires:
21

22

23

24

25

26

        SECOND SET OF DISCOVERY TO HSBC                                    HENRY & DEGRAAFF, PS
        Adv No. 20-04002-MJH - 14                                              787 Maynard Ave S
                                                                               Seattle, WA 98104
                                                                     Tel# 206-330-0595 / Fax# 206-400-7609
     Case 20-04002-MJH       Doc 103-8         Filed 03/22/21      Ent. 03/22/21 21:31:38      Pg. 15 of 16
                                       CERTIFICATE OF SERVICE
 1

 2
             I, Christina L Henry, hereby certify that on February 23, 2021, I electronically
 3
      transmitted the foregoing via email to the following:
 4

 5
            McCARTHY & HOLTHUS, LLP
 6          Attn: Joseph Ward McIntosh
            108 1st Ave S Ste 300
 7          Seattle, WA 98104-2104
 8          jmcintosh@mccarthyholthus.com
            Attorney for Quality Loan Service Corp. of Washington
 9
            HOUSER, LLP
10          Robert W. Norman, Jr.
            600 University St, Ste 1708
11          Seattle, WA 98101
12          bnorman@houser-law.com
            Attorneys for Defendants PHH Mortgage Corporation, HSBC Bank USA, N.A., as
13          Trustee of the Fieldstone Mortgage Investment Trust, Series 2006-2 and NewRez, LLC

14
            SCHWEET LINDE & COULSON, PLLC
15           John Anthony McIntosh
            575 S. Michigan St
16          Seattle, WA 98108-3316
            johnm@schweetlaw.com
17
            Attorneys for Defendant IH6 Property Washington, L.P. dba Invitation Homes
18    EXECUTED this 23rd day of February 2021 at Bothell, WA
19
                                               /s/ Christina L Henry_______________
20                                                 Christina L Henry, WSBA #31273
21

22

23

24

25

26

        SECOND SET OF DISCOVERY TO HSBC                                  HENRY & DEGRAAFF, PS
        Adv No. 20-04002-MJH - 15                                            787 Maynard Ave S
                                                                             Seattle, WA 98104
                                                                   Tel# 206-330-0595 / Fax# 206-400-7609
     Case 20-04002-MJH        Doc 103-8      Filed 03/22/21    Ent. 03/22/21 21:31:38        Pg. 16 of 16
